Citation Nr: 1603747	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  13-20 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a disability evaluation in excess of 10 percent for fragment wounds to muscle group (MG) XI, right gastrocnemius muscle.  

3.  Entitlement to a disability evaluation in excess of 10 percent for right superficial peroneal nerve paresthesias.  

4.  Entitlement to a disability evaluation in excess of 10 percent for retained fragment, right foot, residual of shell fragment wound.  

5.  Entitlement to a disability evaluation in excess of 10 percent for left wrist fragment wound injuries with scar.  

6.  Entitlement to a disability evaluation in excess of 10 percent for fragment wounds to MG XIV, right thigh, with scar.  

7.  Entitlement to a disability evaluation in excess of 10 percent for shell fragment wound foreign bodies adjacent to right ventricle of heart with scar.  

8.  Entitlement to a disability evaluation in excess of 10 percent for fragment wound of the right upper arm, MG VI with retained shell fragment.

9.  Entitlement to a disability evaluation in excess of 10 percent for fragment wound of the right forearm, MG VII with scars and retained foreign body.  

10.  Entitlement to a compensable disability evaluation for shell fragment wound scars of the right upper arm.  

11.  Entitlement to special monthly compensation, loss of use of the right hand.

12.  Entitlement to a total rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969 including combat service in Vietnam. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa. 

In November 2015 the Veteran provided testimony at a videoconference Board hearing before the undersigned Veterans Law Judge.

The Veteran's record before the VA consists of an electronic record located in Veterans Benefits Management System (VBMS)/Virtual VA.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his November 2015 testimony before the undersigned, the Veteran clearly articulated his belief that his disabilities on appeal have worsened in severity since he was last examined.  Specifically, the Veteran reported that he was experiencing severe anger issues, panic and depression due to PTSD.  It was noted that he was having a hard time dealing with day to day activities in light of his recurrent memories of his service in Vietnam compounded by the death of his son in service in Afghanistan.  As to his medical problems related to the other service-connected disabilities on appeal, the Veteran stated that he is increasingly prone to slipping and falling and losing his balance.  He believes he is becoming increasingly unable to use his right arm and grip with his right hand.  Essentially, his right side is difficult to use and maneuver.  He has increased pain in the muscles and joints affected by fragment wounds.  He also gets pain in his chest from the fragments near his heart when he picks something up.  He was last provided VA examinations in July and August 2012, and those examinations reflect findings that are different from those the Veteran now contends.  Thus, the Board finds that contemporaneous VA medical examinations of the Veteran's multiple disabilities on appeal are warranted.  

As the increased rating and loss of use claims are being remanded, the outcome of which could determine whether the Veteran meets the criteria for TDIU benefits, the Board finds that the claim for TDIU is inextricably intertwined with increased rating claims and must be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA medical records and associate them with the claims file. All attempts to obtain these records must be documented in the claims file.

2.  When the above action has been accomplished, to the extent possible, schedule the Veteran for an examination to determine the current severity of his PTSD.  All indicated studies should be performed.  

3. When the above action in paragraph 1 has been accomplished, to the extent possible, schedule the Veteran for an examination to determine the current severity of his fragment wounds to MG XI, right gastrocnemius muscle, right superficial peroneal nerve paresthesias, retained fragment, right foot, residual of shell fragment wound, left wrist fragment wound injuries with scar, fragment wounds to MG XIV, right thigh, with scar, shell fragment wound foreign bodies adjacent to right ventricle of heart with scar, fragment wound of the right upper arm, MG VI with retained shell fragment, fragment wound of the right forearm, MG VII with scars and retained foreign body, shell fragment wound scars of the right upper arm.  

As to the right hand, examination should reflect whether there is loss of use, meaning no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., could be accomplished equally well by an amputation stump with prosthesis; for example: complete ankylosis of two major joints of an extremity will constitute loss of use of the hand.  

The examiner must interview the Veteran as to his education, training, and work history.  The examiners must also provide an opinion as to the functional impairment caused by the disability being evaluated, with specific regard to the Veteran's ability to perform tasks, including sedentary and physical tasks.

3.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claims.  If any aspect of the claims remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.  The case should then be returned to the Board for appropriate appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




